Citation Nr: 0526959	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of service connection for degenerative arthritis of the 
right hip, status post right hip replacement.

2.  Whether new and material has been submitted to reopen a 
claim of service connection for degenerative arthritis of the 
left hip, status post left hip replacement.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-operative residuals 
of a total left hip replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The veteran's claims file was 
subsequently transferred to the VA RO in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2004 VA Form 9, the veteran requested a 
videoconference hearing with a Veterans Law Judge.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED for the following development:

1.  The AOJ should schedule the veteran 
for a videoconference hearing with a 
Veterans Law Judge.

The veteran is advised that if he has, or is able to obtain, 
evidence relevant to the claims, he must submit the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


